Citation Nr: 1316120	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  11-26 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel










INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied the appellant's claim for a one-time payment from the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The National Personnel Records Center has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have the requisite qualifying service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 501(a), 5107 (West 2002);  38 C.F.R. § 3.203 (2012);  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 534 (2002).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

The above notwithstanding, the RO assisted the appellant in the development of his claim.  The RO made an initial request for service department verification of the appellant's service.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (holding that VA has a duty to request service department verification of all new and relevant evidence submitted by an appellant to show service).  For reasons that will be explained in more detail below, the Board finds that there is no legal entitlement to the benefit claimed.  Therefore, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim and any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Filipino Veterans Equity Compensation Fund

The appellant seeks entitlement to the one-time payment from Filipino Veterans Equity Compensation Fund.  This determination rests on the nature of his military service.  The appellant contends that he served with a unit in the Philippine Commonwealth Army that should be recognized as establishing legal entitlement to the benefit sought on appeal.  

Enacted on February 17, 2009, the American Recovery and Reinvestment Act was established to provide a one-time benefit to be paid from the Filipino Veterans Equity Compensation Fund to eligible persons.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (2009).  

Pursuant to the act, an eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; as well as any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  

The Act further directs VA to administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section.  

Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits' under the laws administered by VA. 38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2012).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b) (2012).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).

The appellant has submitted an affidavit from the Philippine Army indicating that he was a member of the D Co. 1 Bn. 51 Inf. Regt. APO 321,in the United States Army Forces in the Far East.  The claimant has noted that he served from November 1941 to April 1945.  As this was not a U. S. Government document, the RO submitted the appellant's information to the National Personnel Records Center (NPRC) and inquired as to whether the appellant's reported service constituted qualifying service for VA purposes.  The NPRC certified that the appellant had not accrued any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the Armed Forces of the United States.  Consequently, in January 2011, the RO determined that the appellant did not have the requisite service to establish eligibility for payment from the Filipino Veterans Equity Compensation Fund.

In this case, the NPRC duly considered the appellant's application for VA benefits, but has certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the United States Army Forces in the Far East.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  As such, the evidence submitted by the appellant cannot be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Because the appellant has not met the requisite criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund, the claim for benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the Filipino Veterans Equity Compensation Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2012); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


